Exhibit 10.1.c


May 31, 2006




 
Strategic Energy, L.L.C.
Two Gateway Center
Pittsburgh, PA 15222-1458
Attn: Brian Begg


RE: Consent


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 2, 2004, among Strategic Energy, L.L.C. (“Borrower”), LaSalle Bank
National Association, in its capacity as Administrative Agent (“Administrative
Agent”), various other financial institutions (“Lenders”), and PNC Bank,
National Association, in its capacity as Syndication Agent, as amended by that
certain Amendment No. 1, dated as of December 20, 2005, among the same parties
(as so amended and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
 
Consent


Section 7.3(B) of the Credit Agreement prohibits the Borrower and its
Subsidiaries from selling, assigning, transferring, leasing, conveying or
otherwise disposing of any property, whether now owned or hereafter acquired, or
any income or profits therefrom, or enter into any agreement to do so, except
certain expressly enumerated dispositions. Section 7.3(C) of the Credit
Agreement prohibits the Borrower and its Subsidiaries from directly or
indirectly creating, incurring, assuming or permitting to exist any Lien on or
with respect to any of their respective property or assets except certain
expressly enumerated Liens.
 
Borrower desires to enter into an agreement with Consolidated Edison Company of
New York (“ConEd”), pursuant to which Borrower will, in consideration for a
payment by ConEd to Borrower (collectively, the “ConEd Purchase Payments”),
either (i) assign to ConEd all monthly retail customer accounts receivable
billed by ConEd on behalf of Borrower pursuant to a consolidated utility bill
(collectively, the “ESCO Customer Accounts”) or (ii) in the alternative, grant
to ConEd a security interest in the ESCO Customer Accounts (collectively, the
“ConEd A/R Assignment”). Borrower has provided to Administrative Agent and
Lenders a copy of the proposed Consolidated Utility Billing Service and
Assignment Agreement to be entered into with ConEd to evidence the ConEd A/R
Assignment. Borrower has requested Lenders to consent to the ConEd A/R
Assignment, pursuant to Sections 7.3(B) and 7.3(C) and any other applicable
Section of the Credit Agreement, and in connection therewith (a) to the extent
the ConEd A/R Assignment constitutes a true sale of Borrower’s ESCO Customer
Accounts, release any Lien Administrative Agent and Lenders may have in the sold
ESCO Customer Accounts or (b) in the alternative, to the extent that the ConEd
A/R Assignment


--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 2
 
 
constitutes a secured financing, subordinate any Lien Administrative Agent and
Lenders may have in the pledged ESCO Customer Accounts to the Lien granted to
ConEd.


In reliance on the representations and warranties provided by Borrower and GPE
in this letter consent and in connection with the request for such consent, and
subject to the conditions precedent to effectiveness of this letter agreement
set forth below, Administrative Agent and Lenders hereby consent to the proposed
ConEd A/R Assignment, and in connection therewith (a) to the extent the ConEd
A/R Assignment constitutes a true sale of Borrower’s ESCO Customer Accounts,
release any Lien Administrative Agent and Lenders may have in the sold ESCO
Customer Accounts or (b) in the alternative, to the extent that the ConEd A/R
Assignment constitutes a secured financing, subordinate any Lien Administrative
Agent and Lenders may have in the pledged ESCO Customer Accounts to the Lien
granted to ConEd.
 
Specific Conditions Precedent to Effectiveness
 
1. Borrower shall have entered into with ConEd a Consolidated Utility Billing
Service and Assignment Agreement substantially in the form provided to
Administrative Agent and Lenders prior to the date hereof, and with only such
amendments or modifications thereto from time to time as shall not reasonably be
expected to have an adverse effect on Administrative Agent or Lenders.
 
2.  The outstanding amount of ESCO Customer Accounts assigned or pledged by
Borrower at any one time (prior to the payment thereof by ConEd as provided in
the Consolidated Utility Billing Service and Assignment Agreement) shall not
exceed $5,000,000, and shall only apply to ESCO Customer Accounts with respect
to retail customers acquired by Borrower after the date of its execution of the
Consolidated Utility Billing Service and Assignment Agreement.
 
3. Borrower shall pay all reasonable costs, fees, and expenses paid or incurred
by Administrative Agent incident to this letter consent, including, without
limitation, the reasonable fees and expenses of Administrative Agent’s counsel
in connection with the negotiation, preparation, delivery, and execution of this
letter consent and any related documents. 
 
Acknowledgement of Pledge


Borrower by its execution below hereby expressly acknowledges that the grant and
pledge by Borrower to Administrative Agent, for the benefit of itself and
Lenders, of a security interest in its property pursuant to the Security
Agreement includes (and Borrower hereby expressly remakes such grant and pledge)
all accounts associated with the ConEd Purchase Payments, including any and all
proceeds thereof, subject to the subordination provisions set forth herein.
 

--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 3
 
 
Representations


As a material inducement to Administrative Agent and Lenders to execute and
deliver this letter consent, Borrower hereby represents and warrants to Lenders
and Administrative Agent (with the knowledge and intent that such parties are
relying upon the same in entering into this letter consent) the following:


(a) This letter consent and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.


(b) Subject to any exceptions that would be necessitated by the ConEd
transaction described herein, Borrower hereby reaffirms all covenants,
representations and warranties made in the Credit Agreement and other Loan
Documents and agree that all such covenants, representations and warranties
shall be deemed to have been remade as of the effective date of this letter
consent.


(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this letter consent.


(d) Borrower has no defense, counterclaim or offset with respect to the Credit
Agreement with respect to actions or omissions of the Administrative Agent or
the Lenders prior to the date of this letter consent.


(e) This letter consent has been duly executed and delivered by a duly
authorized officer of Borrower.


General


Except as expressly provided by this letter consent, the terms and provisions of
the Credit Agreement and the other Loan Documents are hereby ratified and
confirmed and shall continue in full force and effect. Without limiting any
condition to effectiveness set forth above, the consent provided and agreed to
herein are to be effective only upon receipt by Administrative Agent of an
execution counterpart of this letter agreement signed by Borrower, GPE (solely
for the purpose of ratifying and confirming its Amended and Restated Limited
Guaranty dated as of July 2, 2004) and Lenders. The consent contained herein
shall not constitute a course of dealing between Borrower, GPE, Administrative
Agent and Lenders, and shall not constitute a waiver or amendment of any Default
or Event of Default, now or hereafter, arising, or any other provision of the
Credit Agreement or the other Loan Documents. This consent letter shall be
governed by, construed and enforced in accordance with all provisions of the
Credit Agreement, including as to choice of law, and may be executed in multiple
counterparts. Administrative Agent and Lenders hereby agree, upon reasonable
request from Borrower or GPE, but only as required from Borrower or GPE by
ConEd, to execute such other documents and take such other actions as are
 

--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 4
 
 
reasonably required in order to evidence the consent and subordination that is
the subject of this consent letter.
 
Please evidence your acknowledgment of and agreement to the foregoing by
executing this letter agreement in the place indicated below.
 

 
Sincerely,
 
LASALLE BANK NATIONAL ASSOCIATION
     as Administrative Agent, as a Lender and
     as an Issuing Bank
       
By:
Name:
Title:
/s/Mark H. Veach
Mark H. Veach
Senior Vice President & Division Head

 
 

--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 5
 


[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
PNC BANK, NATIONAL ASSOCIATION
     as a Syndication Agent and Lender
       
By:
Name:
Title:
/s/Thomas A. Majeski
Thomas A. Majeski
Vice President






--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 6


[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
CITIZENS BANK OF PENNSYLVANIA
     as Lender
       
By:
Name:
Title:
/s/Dwayne R. Finney
Dwayne R. Finney
Senior Vice President



 

--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 7
 
 
[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
NATIONAL CITY BANK OF PENNSYLVANIA
     as Lender
       
By:
Name:
Title:
/s/Susan J. Dimmick
Susan J. Dimmick
Vice President

 



--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 8

 
[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
FIFTH THIRD BANK
     as Lender
       
By:
Name
Title:
/s/Jim Janovsky
Jim Janovsky
Vice President

 



--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 9




[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
SKY BANK
     as Lender
       
By:
Name:
Title:
/s/W. Christopher Kobler
W. Christopher Kobler
Vice President

 



--------------------------------------------------------------------------------

 
Strategic Energy/Consent
May 31, 2006
Page 10



[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned has executed this letter consent as of the
day and year first above set forth.



 
FIRST NATIONAL BANK OF PENNSYLVANIA
     as Lender
       
By:
Name:
Title:
/s/Jeffrey A. Martin
Jeffrey A. Martin
Vice President






--------------------------------------------------------------------------------


Strategic Energy/Consent
May 31, 2006
Page 11

 
[Signatures continued from previous page.]






IN WITNESS WHEREOF, the undersigned have executed this letter consent as of the
day and year first above set forth.






STRATEGIC ENERGY, L.L.C., as Borrower
   
By:
Name:
Title:
/s/Brian M. Begg
Brian M. Begg
VP, Corporate Development & Finance
       
GREAT PLAINS ENERGY INCORPORATED, as Guarantor,
solely for the purpose of ratifying and confirming its Amended and Restated
Limited Guaranty dated as of July 2, 2004.
   
By:
Name:
Title:
/s/Barbara B. Curry
Barbara B. Curry
Senior Vice President - Corporate Services and Corporate Secretary


